Citation Nr: 1825382	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 19, 2009 for entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a March 2018 videoconference hearing, a transcript of which is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service connected disabilities did not meet the schedular criteria for a TDIU until March 19, 2009, and they did not cause him to be unable to obtain and retain substantially gainful employment prior thereto.


CONCLUSION OF LAW

An effective date earlier than March 19, 2009 for entitlement to a TDIU is not warranted. 38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date prior to March 19, 2009 for TDIU. The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1). The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim. 38 U.S.C. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2). A claim for TDIU is a claim for increased compensation if, as in this case, the disability upon which entitlement to TDIU is based has already been found to be service connected. Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating. Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16. VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c) (Dec. 03, 2015). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work due to service-connected disability. Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.1(b). The Board may, however, refer the claim to the Director for extraschedular consideration. The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation. Bowling v. Principi, 15 Vet. App. 1 (2001).

Prior to March 19, 2009, the Veteran was in receipt of service-connected benefits for torn medial meniscus of the right knee, evaluated as 20 percent from October 23, 1978, and osteoarthritis of the right knee, high grade chondromalacia patella medial meniscus tear, evaluated as 10 percent from October 1, 1999. From October 23, 1978, the Veteran's total combined rating is 20 percent and from October 1, 1999, his combined rating is 30 percent.  Consequently, as the record currently stands, the Veteran's percentage ratings did not meet the schedular requirements for a TDIU prior to March 19, 2009 under 38 C.F.R. § 4.16(a).

While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted. 

For the period prior to March 19, 2009, the evidence in the claims file includes an August 1999 treatment note in which the Veteran related that he had been unemployed since January 1999 after he "hurt his back on the job." The Veteran indicated that he was interested in vocational assistance to obtain employment. In November 1999, the Veteran indicated that he was interested in vocational assistance to return to school and obtain employment on a full-time basis.  

A November 2000 note indicates that the Veteran reported that he wanted to work with his brother in a self-employment type position. In May 2001, the Veteran again reported that he had been unemployed since his back injury in January 1999. 

In April 2003, the Veteran was diagnosed with residuals of medial meniscus tear, without functional impairment with normal range of motion.

During a May 2007 VA examination for PTSD, the Veteran reported that he was not retired, but had been unemployed for five to 10 years due to back and leg pain. 

In a January 2008 VA examination, the Veteran reported that he retired in 1999 due to PTSD. The examiner opined that the Veteran could stand more than one hour but less than three hours and could walk a quarter of a mile. 

In January 2009, a private physician reported that the Veteran's right knee condition caused difficulty bending, squatting, standing, standing for long periods, and walking long distances. In March 2010, the Veteran reported that he was currently receiving social security benefits. 

A June 2010 rating decision granted service connection for PTSD with an evaluation of 50 percent disabling, effective March 19, 2009.

In August 2010, the Veteran initially filed a claim for a TDIU claiming his major depressive disorder and sleep apnea prevented him from working. (The Board notes that the Veteran was not service-connected for either condition at the time of his filing.) The Veteran noted on his formal TDIU application that he last worked on a full-time basis in 2009 as a driver. He also reported that he became too disabled to work in 2005. The Veteran reported that he had completed two years of undergraduate study.

A March 2012 rating decision increased PTSD to 70 percent, effective March 19, 2009. That same month, an SOC was issued that denied an increase higher than 70 percent for PTSD and denied an effective date prior to March 19, 2009 for the grant of service connection for PTSD. The effective date was assigned as it was the date of the Veteran's reopened claim. The Veteran did not file a substantive appeal of this decision, therefore it is final. 

A September 2012 rating decision granted entitlement to TDIU, effective August 2, 2010, and continued the 70 percent evaluation for PTSD. A subsequent June 2016 Decision Review Officer (DRO) decision granted an earlier effective date for entitlement to TDIU, effective March 19, 2009. 

After a review of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected disabilities alone rendered the Veteran unemployable prior to March 2009. 

The Board acknowledges the Veteran's statements that he had problems with his service-connected right knee condition and PTSD. The record reflects that although the Veteran has not worked since 1999, he has given conflicting statements regarding his motivations to stop work. On multiple occasions, the Veteran indicated that non-service connected conditions caused him to stop working. For example, in August 1999 and May 2001, the Veteran reported that he had been unemployed due to an on-the-job back injury. In May 2007, the Veteran also stated that he was unemployed due to back and leg pain. Although a VA examiner and a  private physician indicated in January 2008 and January 2009 that the Veteran had multiple postural limitations as a result of his service-connected knee condition, the record reflects that the Veteran's employability issues were related to non-service connected disabilities, primarily a back injury. While the Veteran's service-connected right knee condition may have caused some economic inadaptability, there is no showing of unemployability based solely on his service-connected disability for the period prior to March 19, 2009. The Board finds that the evidence does not show that the Veteran's service-connected disabilities prior to March 19, 2009, prevented him from gainful employment. 

As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered the Veteran unemployable prior to March 19, 2009, the Board finds it unnecessary to refer this claim to the Director for extraschedular consideration.

For the foregoing reasons, there is no basis for an effective date earlier than March 19, 2009 for the Veteran's TDIU. The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an earlier effective date for a TDIU must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

An effective date prior to March 19, 2009 for entitlement to TDIU is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


